Title: To Benjamin Franklin from Joseph Pine, 21 September 1778
From: Pine, Joseph
To: Franklin, Benjamin


Sir
Josslin Septr. 21th 1778
I hope your lord Ship will Take it in consederat[ion] Since it was my Mesfortune to be Taken by american Privatear as I was on my voyage to Newfoundland I was taken By the gennrell Putnan from Newlondon commanded by Thomas allen whare of he Rancomd my vessell and Send me For England after my Sending two men for the Rancom. And as I was on my Passage to England was taken by a frinch frguate called the Servlent [Surveillante] and She keep me as Prissonears Ever Since the Sixteen Day of July and not Had the upertunety of writing to your ounner to acquent you of the faire which I hope it is in your Power to give Me my Leberty which I hope your ounner will Take It in consederation as I Rancomd my vessell to the american Private-teear. The franch had No Right to take me Prissoner. I Should Take it as a great favour if your ounner will be So kind as to Send me and ancor [an answer] and Shall Be much oblige to your ounner. Sir I am your Huble Sarvent
Joseph Pine
Plese to Drect to Captn. Joseph Pine at Josslin grand Britune In France per care of Monsiure gautier.
 
Addressed: A Monsr. / Monsr. Frinkling / a / Paris
Notation: Josph Pine Sept. 21. 1778
